MONROE, J.
This purports to be an appeal from a conviction and sentence for larceny. Defendant has filed an assignment of errors, the first being that the record fails to show that he was ever arraigned. The state, through her prosecuting officers, concedes the point to be well taken, and asks that the case be remanded. There has been no attempt to prove that in fact there was an arraignment, and we are of opinion that the conviction and sentence should be set aside and the case remanded.
It is therefore adjudged and decreed that the conviction and sentence herein appealed from be set aside and that the case be remanded for further proceedings, according to law.